Citation Nr: 1612541	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for sleep apnea.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability manifested by swallowing difficulties.

11.  Entitlement to an initial rating in excess of 20 percent for service-connected hepatitis C.

12.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board acknowledges that the Veteran did not formally perfect an appeal on issue of entitlement to a TDIU.  Nevertheless, the Board has determined this issue is properly before it for appellate consideration in accord with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of this hearing is of record.

For the reasons  addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's hepatitis C and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board further notes that, in addition to sleep apnea and swallowing difficulties, the Veteran has identified neck scars as a residual disability of VA throat surgery.  However, it does not appear the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for such neck scars was formally adjudicated below.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's PTSD with major depression had its onset in service.

2.  The preponderance of the evidence is against a finding the Veteran was exposed to herbicides while on active duty.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's claimed diabetes mellitus type II, peripheral neuropathy of the lower and upper extremities, erectile dysfunction, and hypertension were incurred in or otherwise the result of his active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed sleep apnea or a disability manifested by swallowing difficulties as a result of VA medical treatment to include throat surgery in October 2010.


CONCLUSIONS OF LAW

1.  PTSD with major depression was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for a grant of service connection for diabetes mellitus type II, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for a grant of service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for a grant of service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for a grant of service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for a grant of service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for a grant of service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

8.  The criteria for a grant of service connection for hypertension, to include as secondary to diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

9.  The criteria for compensation under 38 U.S.C.A. § 1151 for sleep apnea are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2015).

10.  The criteria for compensation under 38 U.S.C.A. § 1151 for a disability manifested by swallowing difficulties are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Regarding the issues other than the Veteran's psychiatric disability claim, the Board notes the Veteran was sent notification regarding his appellate claims via letters dated in November 2008, January 2009, February 2009, August 2009, February 2010, April 2011, and February 2013.  All of these letters were received prior to the respective Statements of the Case (SOCs) on these issues which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and kept him apprised of actions that were being undertaken in this case.  

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the November 2015 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which would support a finding he had in-service herbicide exposure; which would otherwise relate the etiology of his diabetes, peripheral neuropathy, erectile dysfunction, or hypertension to his military service; or which would indicate he currently has sleep apnea or a disability manifested by swallowing difficulties as a result of VA medical treatment.  Moreover, a competent medical opinion from a VA clinician was promulgated in March 2012 regarding his 38 U.S.C.A. § 1151 claims.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon an accurate understanding of his medical history based upon review of his VA claims folder to include the October 2010 VA throat surgery that is the focus of this case, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the March 2012 VA medical opinion, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this development is adequate for resolution of this case.  Although no VA examination or opinion was accorded to the Veteran regarding his service connection claims, as detailed below the Board finds that no such development is warranted based upon the facts of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned November 2015 hearing, the Board notes that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the current appellate claims, and asked questions to clarify the Veteran's contentions and medical history.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Further, as discussed above, the Board has already determined the Veteran had adequate notification on these matters.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2015 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

I.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as hypertension and diabetes mellitus that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - PTSD

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

In this case, the Veteran has contended, in essence, that he has PTSD due to stressors that occurred during his service aboard an aircraft carrier in the territorial waters of Vietnam, and has provided details thereof.  The Board notes that the Veteran's service records confirm he served aboard the U.S.S. Oriskany (CVA 34) during his active service, and that it had service in the territorial waters of Vietnam.  Further, the Veteran's account of several of his purported stressors appear consistent with the circumstances, conditions, and hardships of such service.  Moreover, the Veteran has submitted copies of deck logs from the U.S.S. Oriskany which provide confirmation of purported stressor(s) to include fires aboard ship, and an aircraft crash where the pilot drowned in November 1971.  

The Board also notes that the Veteran indicated at his November 2015 hearing that his PTSD was due to his serving aboard the ship in the hostile environment of the territorial waters of Vietnam.  See Transcript pp. 13-14.  For all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.  Further, the Veteran's account of his purported stressors, and the fact that the U.S.S. Oriskany did have service in the territorial waters of Vietnam, does indicate this case warrants consideration of PTSD based upon "fear of hostile military or terrorist activity."

In addition, the Board notes that VA treatment records, as well as a November 2009 VA examination, include findings of PTSD and depression.  Although no explicit etiology opinion was made in these records, or the VA examination itself, it is noted that these findings were based, at least in part, on the Veteran's account of his stressors while serving with the Navy in the Vietnam War.  Moreover, a May 2011 private medical statement from a Dr. Selbst explicitly relates the Veteran's current PTSD to his account of such stressors.  Dr. Selbst also indicated that the findings of depression were associated with the PTSD.

The Board acknowledges that not all of the Veteran's purported stressors are explicitly confirmed by the evidence of record, to include some which were referenced in the November 2009 VA examination and Dr. Selbst' s May 2011 statement.  Further, there is no indication of any psychiatric disorder in his service treatment records, to include the June 1972 release from active duty examination; nor does there appear to be competent medical evidence of such until many years after his separation from service.  Nevertheless, as already noted, his account of stressors include those which appear consistent with the circumstances of his military service; several stressors have been verified by deck logs submitted by the Veteran; and he does appear to have had "fear of hostile military or terrorist activity" as defined by VA regulations.  Moreover, as noted above, the law mandates resolving all reasonable doubt in favor of a claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, the Board finds that competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has PTSD with major depression as a result of his active service.  Therefore, service connection is warranted for this disability.

Analysis - Diabetes, Peripheral Neuropathy, Erectile Dysfunction, Hypertension

The Board notes that the Veteran's service treatment records contain no entries showing treatment for or a diagnosis of diabetes mellitus, peripheral neuropathy, erectile dysfunction, or hypertension to include his June 1972 release from active duty examination.  Moreover, the first competent medical evidence indicating such disability appears to be many years after his separation from service.

Inasmuch as the Veteran's diabetes and hypertension were first diagnosed years after service, he is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disease present to a compensable degree within the first post-service year.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Veteran has essentially contended that his diabetes mellitus type II is due to herbicide exposure that occurred while he served aboard ship in the territorial waters of Vietnam; and that he has peripheral neuropathy, erectile dysfunction, and hypertension secondary to the diabetes.  No other basis for establishing service connection for these claimed disabilities is otherwise indicated by the record, to include the Veteran's own contentions.

The Board acknowledges that diabetes mellitus type II is one of the conditions presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  However, VA has determined that the presumption of herbicide exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a) ; VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101(29)(A) ); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

In this case, the Veteran has acknowledged he did not set foot on land in the Republic of Vietnam during his active service.  Transcript p. 15.  

The Board is cognizant the Court has held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  The Court remanded the matter for VA to reevaluate its definition of inland waterways.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.

VA recently revised its adjudication procedures manual in light of the Gray decision, to include a revised definition for inland waterways and offshore waters.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.  However, the record does not reflect the U.S.S. Oriskany had service in the inland waterways as determined by the revised definition.  

VA has promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1.  The list of "Brown Water" ships does not include the U.S.S. Oriskany, nor is there any indication that it docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  Further, the designation of CVA is for aircraft carrier, attack, which reflects it was a "Blue Water" vessel that operated in the blue-colored waters of the open ocean.

The Veteran has indicated that he may have been exposed to herbicides from work on the aircraft of the U.S.S. Oriskany that flew into Vietnam.  Further, the May 2011 private medical statement from Dr. Dr. Selbst relates the etiology of the Veteran's diabetes mellitus to service based upon possible herbicide exposure in this manner.  

VA also recently revised 38 C.F.R. § 3.307 to add a presumption of exposure to herbicides for members of the Air Force and Air Force Reserve who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been exposed during such service to an herbicide agent.  80 Fed. Reg. 35,246, 35,248 (June 19, 2015).  Moreover, these provisions are reflected in the VA Adjudication Manual.  Nevertheless, the Veteran does not qualify as a member of this group.  In pertinent part, his service was in the Navy, not the Air Force.  Except for this class of veterans, VA has determined there is no presumption of secondary exposure to herbicides based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  In a May 2009 letter, the United States Joint Services Records Research Center (JSRRC) indicated that review of numerous official military documents, ships histories, deck logs, and other sources had found no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

The Board further notes that in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Nothing in the record otherwise demonstrates the Veteran is qualified to identify herbicides.  Moreover, no other basis for possible herbicide exposure is demonstrated by the record.

In view of the foregoing, the Board concludes the preponderance of the evidence is against a finding the Veteran was exposed to herbicides while on active duty.  Consequently, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, any evidence linking a current disability of the Veteran to herbicide exposure, such as the May 2011 statement from Dr. Selbst, is entitled to no probative value.  Consequently, there is no reasonable possibility that a VA examination or opinion based upon this purported exposure would be of any benefit to this case.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as already noted the Veteran has not indicated any other basis for linking his diabetes mellitus to service other than the purported herbicide exposure, nor is such otherwise indicated by the record.  Further, the only basis advanced or indicated by the record to establish service connection for peripheral neuropathy, erectile dysfunction, and hypertension is as secondary to the diabetes.  Even if such were the case, service connection cannot be established for a disability that is secondary to another nonservice-connected disability.  This also demonstrates there is no reasonable possibility a competent medical examination or opinion is warranted based on the facts of this case.

For these reasons, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran's claimed diabetes mellitus type II, peripheral neuropathy of the lower and upper extremities, erectile dysfunction, and hypertension were incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

II.  38 U.S.C.A. § 1151

Legal Criteria

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

Analysis

The Veteran essentially contends he developed complications of sleep apnea and difficulty swallowing as a result of throat surgery performed by VA in October 2010.  He maintains he did not have any such problems prior to this surgery.

The record confirms the Veteran was hospitalized at a VA medical facility in October 2010, during which time he underwent surgical procedures on his throat and neck.  He initially underwent an excision of thyroglossal duct cyst.  His post-operative course was complicated by hemorrhage for which he was taken back to the operating room.  He experienced an adverse reaction to succinylcholine upon induction of anesthesia and developed trismus and was unable to be intubated; and an emergency cricothyroidotomy was performed.  Revision tracheostomy was then performed.  The post-op hematoma was evacuated and bleeding was controlled.  The following day the open neck wound showed again signs of oozing.  Therefore, he was taken back to the operating room for a final neck exploration, control of bleeding, and primary closure of the anterior neck.  

The record also reflects the Veteran was diagnosed with sleep apnea in 2011, after the aforementioned VA throat surgery; and that he has complained of swallowing difficulties and other problems following the surgery.  

Despite the foregoing, the Board notes that whether the Veteran developed a chronic disability such as sleep apnea, or the swallowing difficulties, as a result of the VA throat surgery - and whether such was due to fault on the part of VA or an event not reasonably foreseeable - involves complex medical issues that generally requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that the October 2010 VA hospitalization records themselves do not demonstrate any such complication.  For example, while the Veteran did develop one post-operative fever it was noted that urine analysis, urine culture, blood cultures, CBC, and BMP and chest X-ray were all normal.  Moreover, there were no signs or symptoms of wound infection.  He developed a low grade fever on the day of his planned discharge, and the plan was to keep him inpatient to observe another set of vital signs, but he chose leave the hospital against medical advice.

A January 2011 CT scan of the neck conducted because the Veteran reported a feeling of swelling of the neck following surgery, as well as a persistent feeling of something in the throat.  However, the impression following the CT scan was expected post-operative appearance after resection of thyroglossal duct cyst.

In short, there are competent medical records which evaluated the Veteran following the October 2010 VA throat surgery, and they did not indicate the type of residuals alleged by the Veteran in these appellate claims.  Moreover, the medical records regarding the diagnosis and treatment of the Veteran's sleep apnea do not appear to explicitly state it was a residual of the October 2010 VA throat surgery, even though the Veteran reported a history of it developing after the surgery.

In addition, the March 2012 VA medical opinion is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151.  Specifically, the VA clinician stated that it was more likely that the Veteran's sleep apnea and difficulty swallowing was unrelated, caused by or aggravated by VA medical/surgical treatment.  In support of this opinion, the VA clinician summarized pertinent findings from the October 2010 surgery and post-service medical treatment; noted that the Veteran had several risk factors for the development of sleep apnea; that the Veteran had a documented normal swallowing study as reported in ENT note of February 2011; as well as a normal CT scan of the neck in January 2011.  

The Board has already noted the March 2012 VA clinician was presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of the VA claims folder.  Further, the aforementioned opinion was not expressed in speculative or equivocal language; and was supported by stated rationale which included reference to pertinent findings in the medical record.  Moreover, the Board reiterates that no competent medical evidence is of record which explicitly refutes the opinions expressed by the March 2012 VA clinician on these issues.  Consequently, the Board concludes this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran developed sleep apnea or a disability manifested by swallowing difficulties as a result of VA medical treatment to include throat surgery in October 2010.  As the preponderance of the evidence is against such additional disability being due to the VA medical treatment in question, the Board does not need to address whether there was fault on the part of VA in providing such treatment or whether such disability was due to an event not reasonably foreseeable.  Therefore, compensation under 38 U.S.C.A. § 1151 for such disabilities must be denied.  

ORDER

Service connection for PTSD with major depression is granted.

Service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus type II, is denied.

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II, is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus type II, is denied.

Compensation under 38 U.S.C.A. § 1151 for sleep apnea is denied.

Compensation under 38 U.S.C.A. § 1151 for a disability manifested by swallowing difficulties is denied.




REMAND

The Board notes the Veteran indicated at his November 2015 hearing that his service-connected hepatitis C had gotten worse since his last VA examination of this disability.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  

The Veteran also indicated he continued to receive medical treatment at VA facilities in Hollywood, Miami, and Ft. Lauderdale.  Transcript p. 17.  It is not clear that all records from these facilities are of record; and it certainly indicates additional treatment since the hepatitis C claims was last adjudicated below via the April 2011 Statement of the Case (SOC).  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must also remand this case in order to obtain any such records.

The Board notes that resolution of the Veteran's hepatitis C may claim may affect whether the Veteran is entitled to a TDIU.  In addition, the Board's determination that service connection is warranted for PTSD may affect the TDIU claim as well.  However, the Board is precluded from assigning the initial rating and effective date for the PTSD.  Therefore, these claims are inextricably intertwined, and the Board will defer adjudication of the Veteran's TDIU claim until the development deemed necessary for the other claims have been completed.  Further, as an examination has already been deemed necessary for the hepatitis C, the Board finds it should comment upon the impact the disability has upon the Veteran's unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hepatitis C since February 2011.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period to include the VA medical facilities in Hollywood, Miami, and Ft. Lauderdale as indicated by the Veteran at his November 2015 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hepatitis C symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected hepatitis C.  The claims folder should be made available to the examiner for review before the examination.

In addition to the symptomatology of the service-connected hepatitis C, the examiner should opine as to the impact of the service-connected disability, to include on the aggregate, on the Veteran's ability to secure and follow a substantially gainful occupation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision regarding the TDIU claim should reflect consideration of the fact that the Board has determined service connection is warranted for PTSD with major depression.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the April 2011 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


